DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Status of Claims 
Claims 1-20 of U.S. Application No. 16/889854 filed on 06/02/2020  have been examined. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faivre et al. [US 2020/0048863 A1], hereinafter referred to as Faivre.
 	As to Claim 1 and 13, Faivre discloses a method of controlling a blade relative to a chassis of a self-propelled work vehicle to produce a desired profile in a ground surface ([see at least abstract 0017-0019 and 0033]), the method comprising: detecting, via a first set of one or more chassis-mounted sensors, an actual pitch velocity of the chassis and an actual pitch angle of the chassis relative to the ground ([see at least abstract 0021, 0031 , 0032 and 0036]); detecting, via a second set of one or more sensors, an actual lift position of the blade relative to the chassis ([see at least abstract 0021, 0031 , 0032 and 0036]); determining a desired profile to be produced by the blade with respect to the ground surface ([see at least abstract, Fig. 3, 0026, 0028 and 0033]); and automatically controlling a position of the blade as a function of each of the actual pitch velocity of the chassis, the actual pitch angle of the chassis relative to the ground, and the actual lift position of the work implement relative to the chassis, corresponding to the desired profile with respect to the ground surface ([see at least abstract, Fig. 3, 0026, 0028, 0031 , 0032, 0033 and 0036]).  

As to Claim 2, Faivre discloses a method, wherein the step of determining a desired profile to be produced by the blade with respect to the ground surface comprises: setting a first target value corresponding to a pitch angle of the chassis relative to the ground, and setting a second target value corresponding to a lift, position of the blade relative to the chassis  
([see at least Fig. 4, 0032, 0033 and 0034]).

As to Claim 3 and 14, Faivre discloses a method, further comprising: determining error values corresponding at least to detected differences between the actual pitch angle, the actual lift position, and the respective first and second target values, and automatically controlling the position of the blade, further as a function of the determined error values ([see at least Fig. 4, 0032, 0033 and 0034]).

As to Claim 4, Faivre discloses a method, further comprising displaying indicia on a display unit associated with an operator of the work vehicle, the indicia corresponding to one or more of the determined error values  ([see at least Fig. 4, 0032, 0033 and 0034]).


As to Claim 5 and 15, Faivre discloses a method, wherein the first and second target values are set to correspond with inputs received from a user via a user interface to an automated grade control system ([see at least Fig. 2 and 0018]).

As to Claim 6, Faivre discloses a method, wherein the step of determining a desired profile to be produced by the blade with respect to the ground surface further comprises: dynamically setting a third target value corresponding to a pitch velocity of the chassis ([see at least Fig. 4, 0032 and 0036]).


As to Claim 7 and 16, Faivre discloses a method, further comprising: selectively enabling a first mode of operation, wherein at least a lift position is controlled based on control signals responsive to manual input commands, upon conclusion of the first mode of operation when manual input commands are terminated, setting the first and second target values to correspond with respective detected actual values for the pitch angle of the chassis relative to the ground and the lift position of the blade relative to the chassis, and 32Docket No. P31006-US-PRI (022091) Customer No. 161609 initiating a second mode of operation, for automatically controlling the position of the blade as a function of each of the actual pitch velocity of the chassis, the actual pitch angle of the chassis relative to the ground, and the actual lift position of the work implement relative to the chassis, corresponding to the desired profile with respect to the ground surface ([see at least Fig. 4, 0032, 0033 and 0034]).
As to Claim 8 and 17, Faivre discloses a method, wherein detected actual values for the pitch angle of the chassis relative to the ground and the lift position of the blade relative to the chassis are provided as inputs to a filtering stage, wherein the first and second target values are dynamically set to correspond with respective outputs from the filtering stage ([see at least Fig. 4, 0032, 0033, 0034 and 0036]).

As to Claim 9 and 20, Faivre discloses a method, further comprising displaying indicia on a display unit associated with an operator of the work vehicle, the indicia corresponding to one or more of: the actual pitch velocity of the chassis; the actual pitch angle of the chassis relative to the ground; the actual lift position of the work implement relative to the chassis; the desired profile with respect to the ground surface; and control signals associated with a controlled position of the blade ([see at least Fig. 4, 0032, 0033 and 0034]).


As to Claim 10 and 18, Faivre discloses a method, wherein the step of determining a desired profile to be produced by the blade with respect to the ground surface comprises setting one or more target values corresponding to respective characteristics at each of one or more locations associated with the blade, and the method further comprises: generating predicted values for the respective characteristics at each of the one or more locations, as a function of at least each of the actual pitch velocity of the chassis, the actual 33Docket No. P31006-US-PRI (022091) Customer No. 161609 pitch angle of the chassis relative to the ground, and the actual lift position of the work implement relative to the chassis ([see at least Fig. 4, 0032, 0033 and 0034]).
As to Claim 11 and 19, Faivre discloses a method, further comprising: determining error values corresponding at least to calculated differences between the predicted values and the target values for the respective characteristics, and automatically controlling the position of the blade, further as a function of the determined error values ([see at least Fig. 4, 0032, 0033 and 0034]).

As to Claim 12, Faivre discloses a method, further comprising displaying indicia on a display unit associated with an operator of the work vehicle, the indicia corresponding to one or more of the determined error values ([see at least Fig. 4, 0032, 0033 and 0034]).


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668